Supplement dated June 16, 2011 to the Class P Prospectus for Principal Funds, Inc. dated January 1, 2011 (as supplemented on May 3, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Throughout the table, delete the row labeled Securities Lending Risk and related explanatory text. DIVIDENDS AND DISTRIBUTIONS Delete the second bulleted item in this section and substitute:  The Diversified Real Asset Fund pays its net investment income annually in December.
